DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,492,282. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gershen et al. (US 5886423).
	Regarding claim 1, Gershen discloses a method of forming a resistor bypass circuit for a series lighting circuit comprising a plurality of serially connected light sources (12 & 14 & 16 & 18 & 20; Column 4, Lines 25-40), connecting a bypass resistor being connected in parallel with at least one of the respective light sources (38; Column 5, Line 58 to Column 6, Line 10), and to be capable of operating on a one hundred percent duty cycle as desired (Column 4, Lines 25-30). Note that the phrase 'capable operating on a one hundred percent duty cycle’ is considered a process of operating the device and is not considered to limit the structure of the device so long as it is capable of performing the claimed function; the device of Gershen is considered as being so capable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gershen et al. (US 5886423).
	Regarding claims 1, Gershen discloses a resistor bypass circuit for a series lighting circuit comprising a plurality of serially connected light sources (12 & 14 & 16 & 18 & 20; Column 4, Lines 25-40) and a bypass resistor being connected in parallel with at least one of the respective light sources (38; Column 5, Line 58 to Column 6, Line 10), being capable of operating on a one hundred percent duty cycle (Column 4, Lines 25-30). Note that the phrase 'capable operating on a one hundred percent duty cycle’ is considered a process of operating the device and is not considered to limit the structure of the device so long as it is capable of performing the claimed function; the device of Gershen is considered as being so capable. Gershen is silent as to the particular type of bulb in the circuit, though does disclose that the light bulbs may be for a Christmas tree (Column 1, Lines 10-20). 
However, it would have been obvious to one of ordinary skill in the art to have the bulbs be LEDs since these are a known type of bulb for use in lighting Christmas trees. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the bulbs of Gershen be semiconductors since these are a known type of bulb for use in lighting Christmas trees.
Regarding claim 2, Gershen further discloses wherein the circuit is series— parallel connected (12 & 14 & 16 & 18 & 20; Column 4, Lines 25-40; 38; Column 5, Line 58 to Column 6, Line 10).
Regarding claim 14, Gershen further discloses wherein the circuit is being used in an AC or DC circuit powered from a power source selected from the list consisting of batteries, step 
	Regarding claims 15, Gershen discloses a resistor bypass circuit for a series lighting circuit comprising a plurality of serially connected light sources (12 & 14 & 16 & 18 & 20; Column 4, Lines 25-40) and a bypass resistor being connected in parallel with at least one of the respective light sources (38; Column 5, Line 58 to Column 6, Line 10), being capable of operating on a one hundred percent duty cycle (Column 4, Lines 25-30). Note that the phrase 'capable operating on a one hundred percent duty cycle’ is considered a process of operating the device and is not considered to limit the structure of the device so long as it is capable of performing the claimed function; the device of Gershen is considered as being so capable. Gershen is silent as to the particular type of bulb in the circuit, though does disclose that the light bulbs may be for a Christmas tree (Column 1, Lines 10-20). 
However, it would have been obvious to one of ordinary skill in the art to have the bulbs be be incandescent since these are a known type of bulb for use in lighting Christmas trees.
Therefore, it would have been obvious to one of ordinary skill in the art to have the bulbs of Gershen be incandescent since these are a known type of bulb for use in lighting Christmas trees.
Regarding claim 16, Gershen further discloses wherein the circuit is series— parallel connected (12 & 14 & 16 & 18 & 20; Column 4, Lines 25-40; 38; Column 5, Line 58 to Column 6, Line 10).
Regarding claim 18, Gershen teaches the invention of claim 17 but is silent as to the particular type of bulb in the circuit, though does disclose that the light bulbs may be for a Christmas tree (Column 1, Lines 10-20). However, it would have been obvious to one of ordinary skill in the art to have the bulbs be incandescent since these are a known type of bulb for use in lighting Christmas trees. Therefore, it would have been obvious to one of ordinary skill 

Regarding claim 19, Gershen teaches the invention of claim 17 but is silent as to the particular type of bulb in the circuit, though does disclose that the light bulbs may be for a Christmas tree (Column 1, Lines 10-20). However, it would have been obvious to one of ordinary skill in the art to have the bulbs be semiconductors since these are a known type of bulb for use in lighting Christmas trees. Therefore, it would have been obvious to one of ordinary skill in the art to have the bulbs of Gershen be semiconductors since these are a known type of bulb for use in lighting Christmas trees.

Regarding claim 20, Gershen teaches the invention of claim 17 but is silent as to the particular type of bulb in the circuit, though does disclose that the light bulbs may be for a Christmas tree (Column 1, Lines 10-20). However, it would have been obvious to one of ordinary skill in the art to have the bulbs be LEDs since these are a known type of bulb for use in lighting Christmas trees. Therefore, it would have been obvious to one of ordinary skill in the art to have the bulbs of Gershen be LEDs since these are a known type of bulb for use in lighting Christmas trees.

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879